—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 17, 1999, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
The court properly declined to charge assault in the second degree under a theory of recklessness (Penal Law § 120.05 [4]) as a lesser included offense of assault in the first degree (Penal Law § 120.10 [1], [2]), since no reasonable view of the evidence, viewed in the light most favorable to defendant (see, People v Martin, 59 NY2d 704, 705), would support a finding that he acted only recklessly, rather than intentionally. The forensic evidence established that the multiple, serious cuts that permanently disabled the victim’s hand could only have been caused by a repeated back-and-forth motion with a knife (see, People v Coleman, 114 AD2d 906, 907, lv denied 66 NY2d 1038).
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Sullivan, Wallach, Rubin and Friedman, JJ.